DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 12/01/2021 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of USPN 11,171,942 (Appl. No: 16/665760). Although the claims at issue are not identical, they are not patentably distinct from each other. (see Claim-Comparison Table below for independent claim 1 of the instant application against Claim 1 of 11,171,942).
Claim
Application#17/452176
Claim
USPN # 11/171,942
1
A system for multi-device single sign-on (SSO) comprising:

1
 A system for multi-device single sign-on (SSO) comprising: 

at least one computing device; a management service executed by the at least one computing device, wherein the management service causes the at least one computing device to at least: complete enrollment of a client device as a managed device with the management service, the management service configured to communicate with a management component installed on the client device;


at least one computing device; a management service executed by the at least one computing device, wherein the management service causes the at least one computing device to at least: complete enrollment of a client device as a managed device with the management service, the management service configured to communicate with a management component installed on the client device;

in response to a request to access a service that is redirected to an identity provider service, receive a request for a user-and-device token from the client device, the request identifying a user account;


in response to a request to access a service that is redirected to an identity provider service, receive a request for a user-and-device token from the management component, the request identifying a user account; 

generate the user-and-device token in response to the request; and


generate the user-and-device token in response to the request; and

transmit the user-and-device token to the client device, wherein the client device provides the user-and-device token to an application on the client device that communicates with the identity provider.


 transmit the user-and-device token to the management component, wherein the management component provides the user-and-device token to an application on the client device, the application obtaining an authentication token for the service from the identity provider using the user-and-device token.


Claims 2-20 of the instant application is equivalent in scope with Claims 2-20 of USPN 11,171,942.

Claim Objections
Claim 13 is objected to because of the following informalities:  the claim recites the term “SSO” without defining it.  It is suggested to amend to “single sign-on (SSO)”.  

Claim 14 is objected to because of the following informalities:  the claim recites the term “SSO” without defining it.  It is suggested to amend to “single sign-on (SSO)”.  

Claim 20 is objected to because of the following informalities:  the claim recites the term “SSO” without defining it.  It is suggested to amend to “single sign-on (SSO)”.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the authentication token”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the authentication token”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "complete enrollment….the management service”.  There is insufficient antecedent basis for “the management service” limitation in the claim.

Claim 8 recites “complete enrollment of a client device as a managed device with the management service”.  It is unclear to the examiner on the location of the management service.  Is the management service on the client device, a server device, part of the identity provider, etc.?  It is suggested to amend the claim to recite that the management service is executed by the computing device.  This is in-line with the system Claim 1.  For examination purposes in applying prior art, the examiner interprets the management service as executing at the computing device. 
Dependent claims 9-14, depend on independent claim 8 and they do not further clarify the issues, therefore they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 12 recites the limitation "the authentication token”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the authentication token”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "completing enrollment….the management service”.  There is insufficient antecedent basis for “the management service” limitation in the claim.

Claims 15 and 18 recite a method comprising the steps of completing, in response to…, generating, transmitting, and signing.  It is unclear to the examiner on who or what is performing these steps.  Are the steps being performed by one device, multiple devices, the client device, a server, etc.?  It is suggested to amend the claimed steps to be performed by a computing device which executes a management service. This is in-line with the system Claim 1.  For examination purposes in applying prior art, the examiner interprets the steps as being performed by a computing device which executes a management service. 
Dependent claims 16-20, depend on independent claim 15 and they do not further clarify the issues, therefore they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 19 recites the limitation "the authentication token”.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-20 would be allowable if a terminal disclaimer is timely filed, and if rewritten to overcome the claim objections and claim rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959. The examiner can normally be reached M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/Primary Examiner, Art Unit 2495